Citation Nr: 1616340
Decision Date: 04/25/16	Archive Date: 05/26/16

DOCKET NO. 07-15 452    DATE  APR 25 2016



On appeal from the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to service-connected lumbar and thoracic spine disorders.



REPRESENTATION

Appellant represented by:    Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to July 1982. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDING OF FACT

The Veteran's bilateral upper extremity disorders are not related to his active military service or to his service-connected lumbar and thoracic spine disorders.



CONCLUSION OF LAW

The criteria for service connection service connection for a bilateral upper extremity disorder, to include as secondary to service-connected lumbar and thoracic spine disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability can also be service connected on a secondary basis if it is proximately due to, the result of, or aggravated by a service-connected disorder.  38 C.F.R. § 3.310(a).  In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is seeking service connection for a bilateral upper extremity disorder. He attributes this disorder to injuries incurred during his active military service.  Alternatively, he contends that this disorder was caused or aggravated by his service-connected lumbar and thoracic spine disorders.

The Veteran's September 1972 entrance examination indicated that his upper extremities were normal when he entered service.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to the Veteran's upper extremities.  Moreover, the Veteran's July 1982 separation examination indicated that his upper extremities were normal when he was discharged from military service.

A November 2001 private treatment record indicates that the Veteran presented with a one year history of progressive neck pain, with tingling in the ulnar aspect of his right forearm down into the ulnar three fingers of his hand.  On neurologic examination, the Veteran was found to have weakness in right finger extension and an apparent Tinel's sign at the right elbow.

At a November 2009 VA examination, the Veteran reported a bilateral carpal tunnel release performed in 1996 or 1997. The Veteran reported that his arms would go numb, he felt numbness and weakness in his hands, and he had lost motor control.  The Veteran reported having difficulty holding things and frequently dropped things.  After examining the Veteran's upper extremities, the VA examiner provided a diagnosis of status post bilateral carpal tunnel release, in stable condition, and opined that the Veteran's carpal tunnel syndrome was "not directly related to his military service or to any spine condition as there was no evidence he had any symptoms related to carpal tunnel [syndrome] while he was in service."  Specifically, the VA examiner indicated that carpal tunnel syndrome was due to the narrowing of the carpal tunnel at the wrist due to thickening of the flexor retinaculum.  The examiner further stated that the Veteran had symptoms of peripheral neuropathy, which were most likely due to his nonservice-connected diabetes mellitus, Type II.

At his June 2011 VA examination, the Veteran reported that his arm problems began three to four years earlier.  The VA examiner reviewed the claims file, took a medical history, performed a physical examination of the Veteran, and reviewed the relevant medical literature.  Thereafter, the VA examiner stated that the Veteran demonstrated normal strength in his bilateral carpal tunnels and there was no evidence of bilateral carpal tunnel syndrome.  The examiner also found evidence of peripheral neuropathy and opined that it was "less likely as not permanently aggravated or as a result of any event and/or condition that occurred in-service and/or within one year of discharge[,] including alleged degenerative disc disease of the thoracolumbar spine and/or the in-service events reported by the Veteran."  The examiner also stated that the Veteran's peripheral neuropathy was "at least as likely as not" a result of his nonservice-connected  diabetes mellitus, Type II, and was not caused by and/or worsened by an in-service event or service-connected disability.

At his March 2013 VA examination, the Veteran reported that he experienced neck pain and numbness and that his symptoms began to worsen in 2012, when the pain began radiating down his arms.  After reviewing the claims file and interviewing the Veteran, the VA examiner diagnosed diffuse sensory peripheral neuropathy and carpal tunnel syndrome.  The VA examiner noted that the Veteran had bilateral carpal tunnel syndrome surgically treated in 1998 and that electromyogram (EMG) tests from November 2009 and February 2013 showed decreased median nerve sensory nerve action, bilaterally, but also showed diffuse changes in all sensory nerves tested.  The examiner stated that "it would be difficult to say [that] this is residual from bilateral carpal tunnel syndrome when it appears that all sensory nerves are involved in a peripheral neuropathy." The examiner indicated that because "the electromyographer called this 'diffuse polyneuropathy' and did not single out the median nerve abnormality, it would appear that the diffuse peripheral neuropathy is the main problem at this time."  The examiner concluded that the Veterans diffuse loss of reflexes and sensation to touch were due to his poorly controlled diabetes and non-compliance with diabetic recommendations.  The examiner noted that the February 2013 EMG showed residual chronic left C-6 to C-7 radiculopathy presumably from his ruptured disc and the April 1997 surgery for the same.

In April 2014, another VA examination was performed.  The Veteran reported that his cervical spine symptoms began in 1992. After reviewing the claims file and a clinical examination of the Veteran, the VA examiner diagnosed bilateral extremity radiculopathy from the cervical spine.  The examiner opined that the Veteran's peripheral nerve disorder was not related to his service-connected thoracic and lumbar spine disorders because it affected the nerves coming from his cervical spine.  The VA examiner also indicated that the Veteran's peripheral nerve disorder was "at least as likely as not" related to his nonservice-connected cervical spine disorder.  The examiner also opined that it was "at least as likely as not" incurred in or caused by the Veteran's military service, however no rationale for this finding was provided.  The examiner also diagnosed bilateral hand carpal tunnel syndrome and opined that it was unrelated to his radiculopathy from the cervical spine.

In July 2014, a medical opinion was obtained.  After reviewing the evidence of record, the VA examiner indicated that the Veteran's bilateral carpal tunnel syndrome was "less likely than not" related to his service-connected low back disorders because carpal tunnel syndrome is a localized neuropathy of the median nerve at the level of the wrist.  In support of this opinion, the examiner stated that "[c]arpal tunnel syndrome is caused by the entrapment (compression and/or tethering-stretching) of the median nerve within the carpal tunnel at the level of the wrist and hand."

In a November 2015 VA examination, the examiner noted the Veteran's medical history, which reflected a lumbar surgery in 1993 and in 2005.  The Veteran also underwent a cervical spine surgery in 1997 and in 2012.  The Veteran reported burning pains and numbness in both hands since approximately 1995 and currently had minimal normal sensation in the hands.  The Veteran reported that it had become worse the last 5 to ten years.  The Veteran had cervical spine surgery in 1997.  Schwannoma was diagnosed and resected.  After that surgery, the Veteran lost sensation in the areas under the arms.  The Veteran reported that he underwent bilateral carpal tunnel surgery in 1998 and symptoms improved for a few months after the surgery.  The Veteran stated the carpal tunnel symptoms started 4 to 5 years prior to the surgery.  The Veteran noted shooting pains in the elbows with movement, and stated that his hands also felt weak and he dropped things.  After reviewing the evidence of record and interviewing the Veteran, the VA examiner provided diagnoses of cervical spine radiculopathy in 1996, bilateral carpal tunnel syndrome in 1998, and diabetic neuropathy in 2005.

The VA examiner opined that the Veteran's cervical spine radiculopathy, bilateral carpal tunnel syndrome, and diabetic neuropathy were "less likely than not " incurred in, caused by, permanently aggravated, or the result of an event or condition that occurred or was expressed in-service or within one year of discharge.
Additionally, the examiner noted it was not caused by and/or worsened by an already service-connected disability, such as the service connected thoracolumbar spine disorder, and the natural progression was not altered or worsened by any event or condition that occurred in or was expressed during active service.  The examiner stated that the Veteran's cervical spine radiculopathy was "at least as likely as not" permanently aggravated or a result of nonservice-connected  cervical spine disease, with symptoms starting more than 10 years after leaving military service.  The examiner stated that the Veteran's bilateral carpal tunnel syndrome was "at least as likely as not" permanently aggravated or a result of obesity, occupational repetitive motion activities after service, and nonservice-connected diabetes.  The examiner stated that the Veteran's diabetic neuropathy was "at least as likely as not" permanently aggravated or a result of diabetes.

The examiner's rationale regarding the cervical spine radiculopathy was that the Veteran was known to have cervical spine disease not related to service and had several post-service surgeries on the cervical spine.  The examiner noted that the C6-C7 radiculopathy that was noted by the EMGs was a problem that came directly from the cervical spine area.  The EMG and nerve conduction studies were able to map out an area of old damage that ran directly from the cervical spine/neck out to the arms in a radiculopathy pattern.  The examiner noted that this was different from the diffuse nerve damage pattern that was due to diabetes.  This C6-C7 radiculopathy pattern was due to problems with the cervical spine.  Additionally, the examiner noted that what happened in the lumbar region of the spinal cord did not influence the cervical spine.  The two regions were separated by a significant distance and the lumbar spine disorder exerts its effects on the lumbar nerve roots and the cervical spine affects the cervical nerve roots.  The examiner noted that radiculopathy was a pathologic process affecting the nerve root and the causes can be divided into compressive and noncompressive etiologies.  The majority of radiculopathies arise from nerve root compression.  The two predominate mechanisms of compressive cervical radiculopathy were cervical spondylosis and disc herniation.

The examiner noted that carpal tunnel syndrome had "nothing to do" with the spinal canal.  The Veteran's thoracolumbar spine disorder related only to the Veteran's spine at the lower end of his low back in the lumbar vertebrae area.  The carpal tunnel problem was local at the wrist/hand and the lumbar spine disorder existed in the lower spine only and the two areas were not related.  The examiner noted that the Veteran reported symptoms approximately 4 to 5 years before the bilateral carpal tunnel surgery in 1998.  This would make the onset of symptoms approximately between 1993 and 1995. The Veteran had no symptoms of carpal tunnel syndrome in service and left the service more than I 0 years prior to the development of any symptoms and more than 15 years prior to carpal tunnel surgery.  The examiner noted that there was lead time with this disorder and that the symptom onset could be gradual over a few years before the symptoms became noticeable.  However, that lead time would not be 10 or more years.  The examiner stated that it was the activities or conditions from 1982 to 1995 that accounted for the carpal tunnel disorder and was not activities or conditions during military service from 1973-1982.  The examiner noted that carpal tunnel at the lateral wrist area is where many structures pass which include the median nerve and many tendons.  If this small site gets inflamed, the median nerve gets compressed or pinched and the neurological symptoms occur.  The inflammation of the site often comes from doing repetitive activities with the wrist.  Alternatively, carpal tunnel syndrome can also be due to diabetes causing local inflammation of the median nerve in each arm/wrist.  Additionally, obesity can contribute to the risk of carpal tunnel syndrome and the Veteran is currently morbidly obese which is not service connected.  Neither of these possible causes were due to military service.  The carpal tunnel syndrome would not have started more than 10 years prior during military service and the Veteran's diabetes and obesity are not related to his military service.

As for the Veteran's peripheral neuropathy, the examiner noted that multiple EMG studies done of the upper extremities reflect the source of the neuropathy to be the nonservice-connected diabetes which was diagnosed approximately in 1997 which was 15 years after the Veteran left military service.  The EMG studies mapped out slight old nerve damage that traced back from the arms to the cervical spine at the C6-C7 level.  The study was able to identify if the nerve damage extended in a straight line going from the far out extremity back to the spine.  The examiner noted that this occurred when there were problems with the neck/spine bones or discs.  This was called a radicular patter.  However, the "overwhelming" finding from the EMG studies for this Veteran was evidence of nerve damage in more of a stocking/glove distribution that was seen with diabetes.  The examiner stated that diabetes did not damage spinal canal.  The nerve map did not trace back to the spine.  The examiner noted that the effects of diabetes were local in the extremity itself.  Additionally with diabetes, the effect is seen farther out in the extremities, and the patient would have a loss of feeling first far out in the fingers and then extending to the whole hands and then the lower arms.  The examiner stated that the Veteran's peripheral neuropathy in the upper extremities was due to diabetes and had nothing to do with military service.  The Veteran's EMG findings of diffuse, axonal, degenerating polyneuropathy, distal more than proximal, chronic in nature, and mixed motor and sensory were are consistent with the kind of neuropathy damage that is found with diabetes.  The examiner stated that given the diagnosis of diabetes for about 20 years and the fact that the Veteran's diabetic control had not been ideal, the neuropathy damage seen was a very common situation.

Lastly, the examiner opined that the peripheral neuropathy in the upper extremities of the arms also have nothing to do with the Veteran's thoracolumbar spine disorder.  The nerves that supply the function of the arms are from the cervical spine and one upper thoracic spine segment.  The examiner noted that the Veteran's thoracolumbar spine disorder was in his lower lumbar spine area which was a long way from his neck and exerted no impact on the neck and the arms, as the nerves that supplied the function of the legs were from the lumbar spine segment.  The thoracolumbar disorder had no effect on the peripheral neuropathy symptoms in the arms/hands.  Additionally, as noted above, the examiner noted that the Veteran had a peripheral neuropathy pattern which reflected the predominant causative factor to be diabetes that happened first to the areas of the nerves farthest away from the spinal cord.  The examiner noted that terms polyneuropathy, peripheral neuropathy, and neuropathy were frequently used interchangeably, but were distinct.  Polyneuropathy was a specific term that refers to a generalized, relatively, homogeneous process affecting many peripheral nerves, with the distal nerves usually affected most prominently.  Peripheral neuropathy was less precise term that was frequently used synonymously with polyneuropathy.  A study conducted found patients with type 2 diabetes mellitus noted a baseline prevalence of polyneuropathy of eight percent compared with a control population in whom two percent of patients were affected.  After 10 years the number of patients who had nerve conduction abnormalities consistent with polyneuropathy reached 42 percent in the diabetic population verses six percent in controls.  The examiner noted the peripheral and autonomic nervous system were probably the most common complications of diabetes and clinical diabetic neuropathy was categorized into distinct syndromes according to the neurologic distribution.

Service connection for a bilateral upper extremity disorder, to include as secondary to service-connected lumbar and thoracic spine disorders, is not warranted.  The medical evidence of record shows that all upper extremity disorders are not due to the Veteran's military service, but are etiologically related to nonservice-connected disorders or due to factors other than his military service.  For the period on appeal, the medical evidence of record shows diagnoses of cervical spine radiculopathy, bilateral carpal tunnel syndrome, and diabetic neuropathy.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to the Veteran's upper extremities.

The Veteran has not indicated that he experienced an ongoing bilateral upper extremity disorder since his discharge from the service.  The first post-service reference to any treatment for bilateral upper extremity disorder are the Veteran's reported carpal tunnel symptoms approximately four to five years before the bilateral carpal tunnel surgery in 1998. This would make the onset of symptoms in approximately 1993 to 1995. This reflects symptoms and treatment occurring approximately 11 to 16 years after the Veteran separated from active military service.  Additionally, the November 2015 examiner noted that carpal tunnel symptoms do not take 10 years to manifest.  The Veteran's peripheral neuropathy was not shown to exist until after the diagnosis of diabetes in 1997 and the radiculopathy was a symptom associated with the nonservice-connected cervical spine that was operated on in 1997.

There is no evidence showing the Veteran's bilateral upper extremity disorder is secondary to the service-connected lumbar and thoracic spine disorders.  The November 2015 examiner found the Veteran's conditions to be "more likely than not" related to his nonservice-connected cervical spine disorder, diabetes, and obesity.  The examiner noted that the cervical spine radiculopathy was most likely due to the Veteran's cervical spine disorder.  The examiner stated that the majority of radiculopathies arise from nerve root compression and that the two predominate mechanisms of compressive cervical radiculopathy were cervical spondylosis and disc herniation.  The examiner noted that carpal tunnel syndrome had no relation to the spinal canal and was due to local inflammation of the median nerve in each arm/wrist.  The examiner stated that this inflammation was caused by either repetitive motion or could also be caused by diabetes and exacerbated by obesity.  As for the Veteran's peripheral neuropathy, the examiner noted that the peripheral and autonomic nervous system were probably the most common complications of diabetes and clinical diabetic neuropathy was categorized into distinct syndromes according to the neurologic distribution.  The Veteran's EMG findings supported a linkage to the Veteran's diabetes disorder.  Additionally, the examiner noted that peripheral neuropathy was associated with nerve damage linked to the cervical spine and not the thoracolumbar spine.  The Board finds the examiner's opinion to be folly articulated and contain sound reasoning.

Although the Veteran contends that his lumbar spine and thoracic spine disorders caused or aggravated his cervical spine disorder which would have an effect on his bilateral upper extremity disorder, the Veteran's statements as to the etiology of his bilateral upper extremity disorder cannot be considered competent evidence that is sufficient to support a claim of entitlement to service connection on a secondary basis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that medical causation involves questions that are beyond the range of common experience and common knowledge and require special knowledge and experience).

As the preponderance of the evidence is against a finding that the Veteran's bilateral upper extremity disorder had its onset during active service, is related to his active service, is related to the his service-connected lumbar and thoracic spine disorders, and it is not shown to have been manifested to a compensable degree within one year after the-Veteran's separation from service, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a bilateral upper extremity disorder, to include as secondary to service-connected lumbar and thoracic spine disorders, is not warranted.



ORDER

Service connection for a bilateral upper extremity disorder, to include as secondary to service-connected lumbar and thoracic spine disorders, is denied.



JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





